Citation Nr: 1450528	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hip strain.

4.  Entitlement to service connection for bilateral knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) service from September 1980 to February 1981; he had active duty service from May 1984 to May 1988 with the United States Army; and, active duty from December 1990 to June 1991 with the Army National Guard, and subsequent service in a Reserve component. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 (notice sent November 2010) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for bilateral hip strain and bilateral knee strain are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's left ear hearing loss is related to his active duty service.  

2.  It is reasonably shown that the Veteran's tinnitus is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).
 
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to these claims.  As service connection for left ear hearing loss and tinnitus are being granted, there is no reason to belabor the impact of the VCAA on the matters.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to substantiate a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic diseases (such as sensorineural hearing loss as an organic disease of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran claims left ear hearing loss and tinnitus disabilities began during his active duty service as a result of noise trauma he sustained therein.  His DD-214 reflects his military occupational specialties (MOS) while on active duty were explosive ordnance disposal officer and tank/automotive materiel management.  His DD-214 also reflects he merited parachutist and air assault badges.  He specifically asserts he was exposed to acoustic hazards from large and small weapons, tanks, mines, missiles and explosions, as part of his duties as an explosive ordnance disposal officer, as a parachutist, and during his duties as a tank/automotive materiel management officer.  Based on his MOS and statements regarding his duties in service, noise exposure is conceded. 

His June 1983 entrance examination (active duty service) noted a history of right ear hearing loss related to auditory damage at age 6 (the Veteran is not claiming entitlement to service connection for right ear hearing loss).  There was no report of a history of left ear hearing loss during that examination.  Puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
90
80
LEFT
5
10
15
15
15

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnosis of left ear hearing loss or tinnitus.  Audiometry test in August 1987 (prior to separation from active duty service in May 1988) shows puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
110+
110+
110+
110+
110+
LEFT
10
15
20
20
25

On audiometry testing in November 1988 for commission to the National Guard, his puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
75
10
90
10
40
LEFT
15
15
20
15
10

On April 1991 examination (for redeployment) audiometry test shows puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
100
110
NR
NR
NR
LEFT
10
20
25
20
25

On October 1992 Army Reserve periodic examination, audiometry test shows puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
80
70
80
\
60
LEFT
5
5
5
\
5

On March 1998 Army Reserve periodic examination, audiometry test shows puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
80
99
95
LEFT
5
20
15
25
25

On December 2003 Army Reserve periodic examination, audiometry test shows puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
85
90
95
LEFT
0
15
15
20
35

On September 2010 VA audiology examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
5
5
15
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the left ear; the right ear could not be tested.  The diagnoses, in pertinent part, was hearing sensitivity for the left ear is normal through 6000 Hertz sloping to mild at 8000 Hertz with excellent word understanding.  There was no condition, which if treated might lead to a change in the hearing threshold levels.  It was noted that tinnitus is as likely as not a symptom associated with hearing loss.  The examiner further noted that the Veteran was currently working in the school system as a teacher and reported recurrent need to repeat conversations, disturbance of normal conversation, and cannot hear student's questions easily.  The examiner opined that left ear hearing loss is less likely as not (less than 50/50 probability) caused by or a result of military service.  Her rationale for the opinion was that hearing thresholds from August 1987 audiogram and December 2003 indicate no significant change in hearing during service.  Hearing loss related to acoustic trauma is immediate per medical research.  Current hearing thresholds in the left ear are not disabling per 38 C.F.R. § 3.385.

Additionally, the examiner opined that tinnitus is less likely as not (less than 50/50 probability) caused by or a result of military service.  The rationale for the opinion is the Veteran reported that tinnitus began during the Gulf War in 1987-1988.  No specific onset or circumstance was reported.  On November 1987 audiological examination the Veteran denied tinnitus.  He denied loss of hearing or ringing in the ears on his November 2009 National Health Survey of Persian Gulf War Era Veterans.  All other medical records provided are negative for complaints of tinnitus.  

On March 2012 private audiologist evaluation, the Veteran reported having tinnitus in his left ear since 1987.  He reported significant noise exposure while in the military from 1980 to 2005 as an explosive ordnance disposal officer.  He stated he experienced daily exposure to multiple high ordnance detonations at close range during combat duty from December 1990 to June 1991.  He also reported that in 1987 he was approximately 100 yards from a 500 pound bomb when it was detonated.  He recalled the onset of tinnitus after that event.  He stated that tinnitus was constant.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
110
110
110
110
110
LEFT
5
15
20
25
40

Speech audiometry revealed speech recognition ability of 88 percent in the left ear (Maryland CNC Test used); the right ear could not be tested.  The diagnosis, in pertinent part, was mild to moderate sensorineural left ear hearing loss.  The audiologist noted that the Veteran's test reliability was good.  The examiner recommended the Veteran consider a receiver in the ear hearing device for the left ear for assistance with communication and reduction of tinnitus annoyance.

In an accompanied written statement to VA, the March 2012 private audiologist noted that tinnitus and sensorineural hearing loss of the left ear were the clinical diagnoses obtained during the Veteran's evaluation.  "This condition is a chronic change which is service related and started while [the Veteran] was on active duty in the U.S. Army."

Left Ear Hearing Loss

Based on a review of the evidence, the Board concludes that service connection for left ear hearing loss is warranted.  The Veteran has reported a history of left ear hearing loss as a result of significant noise exposure during active military service.  He is competent to report his experiences and symptoms of difficulty hearing during and after service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  The evidence shows that the Veteran currently has left ear hearing loss pursuant to 38 C.F.R. § 3.385, private audiological evaluation in March 2012 shows auditory threshold, left ear, in the frequency 4000 Hertz at 40 decibels; and a left ear speech recognition score of 88 using the Maryland CNC Test.  The March 2012 audiologist diagnosed sensorineural hearing loss of the left ear and opined that it is service-related and started while the Veteran was on active duty in the Army.  As such, the requirements for service connection for left ear hearing loss have been met.  38 C.F.R. § 3.303; see Shedden, 381 F.3d at 1166-67.  

The Board acknowledges the negative evidence of record consisting of the September 2010 VA audiologist's opinion.  However, the Board finds that such opinion is of lessened probative value.  The examiner's negative nexus opinion regarding the Veteran's left ear hearing loss was premised upon the absence of hearing loss being shown on periodic examination during service and at discharge and thus, it lacks probative value.

Accordingly, in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that his left ear hearing loss was incurred in service.  Therefore, service connection for left ear hearing loss is granted.  38 U.S.C.A. § 5107.

Tinnitus 

It is not in dispute that the Veteran has tinnitus as the competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As noted, because the Veteran served as an explosive ordnance disposal officer, tank/automotive materiel management officer, and parachutist, and experienced acoustic hazards from large and small weapons, tanks, mines, missiles and explosions, as part of his duties, it is further not in dispute that he was exposed to substantial noise trauma while in service.  

As the March 2012 private audiologist has related the Veteran's current diagnosis of tinnitus to his active military service, the requirements for service connection for tinnitus have been met.  38 C.F.R. § 3.303; see Shedden, 381 F.3d at 1166-67.  While the Veteran denied ringing in his ears on the November 2009 National Health Survey of Persian Gulf War Era Veterans Questionnaire, that same month in a statement in support of his claim, he noted he was suffering from a constant ringing in his ears due to acoustic trauma during active military service.   The Board finds that the competent evidence of record reasonably supports the Veteran's claim that essentially he has had tinnitus ever since an incident in service when he suffered acoustic trauma.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-96 (1997).  His statements, regarding the onset and continuity of tinnitus are considered forthright and credible; they are also supported by the record.  
Accordingly, the Board concludes that the evidence supports the Veteran's claim, and service connection for tinnitus is warranted.  In addition, the VA medical opinion indicates a link between hearing loss and the tinnitus.  As this Board decision grants service connection for hearing loss, this provides another basis for granting service connection for tinnitus.


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

While the notice provisions of the VCAA appear to be satisfied, a review of the record found that further development is necessary for VA to satisfy its duty to assist the Veteran in the development of his claims for entitlement to service connection for a bilateral hip strain and bilateral knee strain.  

In September 2009, the Veteran underwent VA joints examination.  While the examiner examined the Veteran's hips and knees he failed to render diagnoses, or provide an opinion with rationale adequate for rating these disabilities.  When VA undertakes to obtain or provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2010 VA examination is not adequate for fully informed appellate review at this time as a complete rational is lacking.  As such, the Board finds that another VA examination is appropriate.  

Notably, in support of his claim, the Veteran submitted a statement by Dr. Thomas (his private primary care physician) who noted that he referred the Veteran to Dr. Mahaffey (in the orthopedics department) for treatment for bilateral knee and bilateral hip pain.  He also opined that the Veteran's bilateral knee and bilateral hip pain are directly related to his 20 years of service in the military.  Dr. Thomas' opinion is not supported by any explanation of rationale.  However, to the extent that such indicates the Veteran had been treated for his bilateral hip and knee disabilities by Dr. Thomas and his colleague (Dr. Mahaffey), on remand, any such records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for his hips and knees disabilities, and complete and return the proper release(s) (VA Form 21-4142, Authorization and Consent to Release Information), for the identified treatment records for each medical treatment provider identified, to include records of treatment by Dr. Thomas and Dr. Mahaffey.  After obtaining completed releases, the AOJ should attempt to obtain all identified pertinent medical records.

2.  The RO should schedule the Veteran for an orthopedic examination to ascertain the nature and likely etiology of any current disability of the hips and knees.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) any hip and knee disability entities found, to include bilateral hip strain and bilateral knee strain.  If no such disability entities are diagnosed, please reconcile that conclusion with the medical evidence of record.

(b)  For each diagnosed hip disability, opine whether such disability is at least as likely as not (a 50% or better probability) attributable to the Veteran's active service.

(c)  For each diagnosed knee disability, opine whether such disability is at least as likely as not (a 50% or better probability) attributable to the Veteran's active service.

The examiner must explain the rationale for all opinions.

3.  Thereafter, RO should review the record and readjudicate the claims.  If any benefit sought on appeal remains denied, an appropriate supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the opportunity to respond.  The case should then be returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


